Title: William Bingham to the American Commissioners, 5 March 1779
From: Bingham, William
To: American Commissioners,Franklin, Benjamin


Gentlemen,
March 5th, 1779.
By the eleventh Article of the Treaty of Commerce entered into betwixt His Most Christian Majesty & the United States of America, the Americans are exempted from the Payment of all Duties on the Article of Molasses, notwithstanding which the Duties have, until now, been constantly exacted & paid. This has occasioned great Clamours on the Part of the Americans, which induced me to apply to the Intendant, in order to procure the Exemption which the said Article of the Treaty stipulates in their favor. He informs me that he will repay me the Amount of all Duties that have already been received on this Account at the Custom House if an Order can be procured from the Minister for so doing.
If this can be obtained through your Interest, you will thereby render an essential Service to a Number of the Americans, who have been compelled to pay the said Duties, contrary to the Express Letter of the said Treaty.
I have the Honor to be, with due Respect, Gentlemen, your most obedient humble Servant
Wm Bingham
